Case 1:19-cv-23794-DPG Document 70 Entered on FLSD Docket 09/30/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NOS.: 1:19-cv-23794-GAYLES/OTAZO-REYES
                     CASE NOS.: 1:20-cv-20202-GAYLES/OTAZO-REYES

  JANVIER VILLARS,

        Plaintiff,

  v.

  SECRETARY OF THE STATE OF
  FLORIDA, THE STATE OF FLORIDA,
  STEVEN & GOLDWYN, P.A.,
  FIRST SERVICES RESIDENTIAL,
  AKAM ON-SITE INC., OLESYA
  ARKHIPOVA, MORDECHAI ZARGER,
  LILIANA CALDERON, ILIANA MUXO,
  ALMA ABREU, PEGGY STROKER,
  LEIGH KATZMAN, and BUCKLEY
  TOWERS CONDOMINIUM
  ASSOCIATION,

        Defendants.
  ______________________________________

  JANVIER VILLARS and
  ALEKSEJS NIKITINS,

        Consolidated Plaintiffs,

  v.

  SOURAV CHAKRABORTY,
  MORDECHAI ZARGER,
  STEVEN & GOLDWYN, P.A.,
  MIAMI-DADE POLICE DEPARTMENT,
  and MIAMI-DADE COUNTY,

        Consolidated Defendants.
  ______________________________________/
Case 1:19-cv-23794-DPG Document 70 Entered on FLSD Docket 09/30/2020 Page 2 of 5



                                              ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 63] on the following pending motions

  (collectively, the “Motions”) before the Court:

         1.      Defendants Buckley Towers Condominium Association (“Buckley Towers”), First

                 Services Residential, Olesya Arkhipova, Mordechai Zarger, Liliana Calderon,

                 Iliana Muxo, and Alma Abreu’s (collectively, “Buckley Towers Defendants”)

                 Motion to Dismiss Complaint with Prejudice (hereinafter, “Buckley Towers

                 Defendants’ Motion to Dismiss”), [ECF No. 8], in Case No. 19-23794;

         2.      Defendant AKAM On-Site Inc.’s (“AKAM”) Notice of Joinder in Motion to

                 Dismiss Complaint with Prejudice (hereinafter, “AKAM’s Motion to Dismiss”),

                 [ECF No. 9], in Case No. 19-23794;

         3.      Defendant Secretary of the State of Florida’s (“Secretary”) Motion to Dismiss

                 (hereafter, “Secretary’s Motion to Dismiss”), [ECF No. 15], in Case No. 19-23794;

         4.      Defendant Peggy Stroker’s (“Stroker”) Motion to Dismiss Complaint with

                 Prejudice (hereinafter, “Stroker’s Motion to Dismiss”), [ECF No. 19], in Case No.

                 19-23794;

         5.      Consolidated Defendant Stevens & Goldwyn, P.A.’s (“Stevens & Goldwyn”)

                 Motion to Dismiss (hereinafter, “Stevens & Goldwyn’s Motion to Dismiss”), [ECF

                 No. 36], in Case No. 20-20202;

         6.      Buckley Towers Defendants, AKAM, Secretary, Stroker and Stevens & Goldwyn’s

                 (collectively, “Defendants”) Joint Motion to Stay Proceedings, [ECF No. 48],

                 (hereinafter, “Defendants’ Motion to Stay”); and



                                                    2
Case 1:19-cv-23794-DPG Document 70 Entered on FLSD Docket 09/30/2020 Page 3 of 5




         7.      Defendant AKAM’s Motion to Strike Plaintiff’s Request for Admissions and

                 Production of Merits [D.E. 51], [ECF No. 61], (hereinafter, “AKAM’s Motion to

                 Strike”).

  This action was referred to Magistrate Judge Otazo-Reyes pursuant to 28 U.S.C. § 636(b)(1)(B)

  for all pre-trial, non-dispositive matters, and a Report and Recommendation on all dispositive

  matters. [ECF No. 6]. On August 3, 2020, Judge Otazo-Reyes issued her Report recommending

  that the Court: (1) grant with prejudice Buckley Towers Defendants’ Motion to Dismiss, AKAM’s

  Motion to Dismiss, Secretary’s Motion to Dismiss, and Stroker’s Motion to Dismiss; (2) grant

  without prejudice Stevens & Goldwyn’s Motion to Dismiss; (3) grant Defendants’ Motion to Stay

  and AKAM’s Motion to Strike; and (4) deny Plaintiffs’ Emergency Motion in Case No. 20-20202.

  Plaintiffs Janvier Villars and Aleksejs Nikitins timely filed objections, [ECF No. 66], to which no

  responses were filed.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).




                                                  3
Case 1:19-cv-23794-DPG Document 70 Entered on FLSD Docket 09/30/2020 Page 4 of 5



         Having conducted a de novo review of the record, the Court agrees with Judge Otazo-

  Reyes’s well-reasoned analysis and findings in the Report and finds that the Motions must be

  resolved as stated above.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         (1)     Defendants Buckley Towers Condominium Association, First Services Residential,

                 Olesya Arkhipova, Mordechai Zarger, Liliana Calderon, Iliana Muxo, and Alma

                 Abreu’s Motion to Dismiss Complaint with Prejudice in Case No. 19-23794, [ECF

                 No. 8], is GRANTED;

         (2)     Defendant AKAM On-Site Inc.’s Notice of Joinder in Motion to Dismiss

                 Complaint with Prejudice in Case No. 19-23794, [ECF No. 9], is GRANTED;

         (3)     Defendant Secretary of the State of Florida’s Motion to Dismiss in Case No. 19-

                 23794, [ECF No. 15], is GRANTED;

         (4)     Defendant Peggy Stroker’s Motion to Dismiss Complaint with Prejudice in Case

                 No. 19-23794, [ECF No. 19] is GRANTED;

         (5)     Consolidated Defendant Stevens & Goldwyn, P.A.’s Motion to Dismiss in Case

                 No. 20-20202, [ECF No. 36], is GRANTED;

         (6)     Defendants Buckley Towers Condominium Association, First Services Residential,

                 Olesya Arkhipova, Mordechai Zarger, Liliana Calderon, Iliana Muxo, Alma Abreu,

                 AKAM On-Site Inc., Secretary of the State of Florida, Peggy Stroker, and Stevens

                 & Goldwyn P.A.’s Joint Motion to Stay Proceedings, [ECF No. 48], is DENIED

                 as moot;

         (7)     Defendant AKAM On-Site Inc.’s Motion to Strike Plaintiff’s Request for

                 Admissions and Production of Merits [D.E. 51], [ECF No. 61], is GRANTED;



                                                 4
Case 1:19-cv-23794-DPG Document 70 Entered on FLSD Docket 09/30/2020 Page 5 of 5



          (8)    Plaintiffs Janvier Villars and Aleksejs Nikitins’s Emergency Motion in Case No.

                 20-20202, [ECF No. 1], is DENIED as moot;

          (9)    Plaintiff Janvier Villars’s Complaint in Case No. 19-cv-23794-GAYLES/OTAZO-

                 REYES, [ECF No. 1], is DISMISSED with prejudice;

          (10)   Plaintiffs Janvier Villars and Aleksejs Nikitins’s Purported Class Action Complaint

                 in Case No. 20-cv-20202-GAYLES/OTAZO-REYES, [ECF No. 1], is

                 DISMISSED without prejudice; and

          (11)   This case is CLOSED for administrative purposes.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of September,

  2020.



                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  5
